EXHIBIT 10.2

THIRD AMENDMENT TO GUARANTEE FEE, REIMBURSEMENT

AND INDEMNIFICATION AGREEMENT

This THIRD AMENDMENT dated as of July 10, 2007 (this “Third Amendment”) to the
Guarantee Fee, Reimbursement Agreement and Indemnification Agreement dated as of
March 16, 2007, as amended on April 17, 2007 and on May 18, 2007 (as amended,
the “Guarantee Fee Agreement”), by and among MEDICAL SOLUTIONS MANAGEMENT INC.,
a corporation organized and existing under the laws of the State of Nevada (the
“MSMI”), ORTHOSUPPLY MANAGEMENT, INC., a Delaware corporation and VICIS CAPITAL
MASTER FUND, a sub-trust of Vicis Capital Series Master Trust, a unit trust
organized and existing under the laws of the Cayman Islands (the “Fund”). All
capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Guarantee Fee Agreement.

WITNESSETH:

WHEREAS, MSMI proposes to enter into a Warrant and Debenture Amendment Agreement
by and among MSMI, the Fund and Nite Capital, L.P., Apogee Financial
Investments, Inc., Midtown Partners & Co., LLC, Douglas Arnold and Marshall
Sterman on the date hereof, pursuant to which the warrant price and conversion
price for certain warrants and debentures previously issued to the Fund will be
decreased.

WHEREAS, pursuant to the Guarantee Fee Agreement, if MSMI fails to pay the
Reimbursement Obligations, MSMI is required to issue to the Fund Additional
Warrants entitling the Fund to purchase that number of shares of Common Stock
equal to the Value of Collateral taken multiplied by two.

WHEREAS, Section 12.3 of the Guarantee Fee Agreement requires the written
consent of MSMI and the Fund to amend, discharge or terminate the Guarantee Fee
Agreement or any provision thereof.

NOW, THEREFORE, in consideration of the foregoing recitals and for good and
other valuable consideration hereinafter set forth, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows.

OPERATIVE PROVISIONS

1. Section 2.1(e); Reimbursement to the Fund. Section 2.1(e) of the Guarantee
Fee Agreement shall be amended by adding the following sentence as a new last
sentence thereof:

(a) “Notwithstanding the foregoing, in no event shall the Value of Collateral
exceed $2,000,000.”

2. Ratification of Agreement. The terms and conditions of the Guarantee Fee
Agreement that have not been modified by this Third Amendment shall remain in
full force and effect against MSMI, Guarantor, and the Fund.

3. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[Signature page to follow on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
the day and year first above written.

 

MSMI:

MEDICAL SOLUTIONS MANAGEMENT INC.,

a Nevada Corporation

By:  

/s/ Brian Lesperance

Name:   Brian Lesperance Title:   Chief Executive Officer FUND: VICIS CAPITAL
MASTER FUND By:   Vicis Capital, LLC By:  

/s/ Keith W. Hughes

Name:   Keith W. Hughes Title:   Chief Financial Officer